Citation Nr: 0511218	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-29 503	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for a cataract of the right 
eye.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION


The veteran served in the Philippine Commonwealth Army from 
December 1941 to February 1942; in the Philippine Recognized 
Guerillas from January 1945 to November 1945; and in the 
Regular Philippine Army from November 1945 to April 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

On April 4, 2005, the Board was notified by the Manila, the 
Republic of the Philippines, RO, that the veteran died in 
September 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 4, 2005, the Board was notified by the Manila, the 
Republic of the Philippines, RO, that the veteran died in 
September 2004.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


